Case 16-16463-elf       Doc 49     Filed 10/15/18 Entered 10/15/18 15:48:33             Desc Main
                                   Document      Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 16-16463
Subhan Subhan                           : Chapter 13
                                        : Judge Richard E. Fehling
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A. as successor by  : Date and Time of Hearing
merger to Wachovia Bank, N.A.           : Place of Hearing
                               Movant, : September 20, 2018 at 9:30 a.m.
       vs                               :
                                        : 400 Washington Street
Subhan Subhan                           : Courtroom #1
                                        : Reading, PA, 19601
                                        :
William C. Miller
                                          Related Document # 44
                           Respondents.

                                      ORDER OF COURT

       AND NOW, to wit, this           day of                          , 2018, upon
consideration of the foregoing Stipulation for Settlement of Movant's Motion for Relief from the
Automatic Stay, it is hereby ORDERED, ADJUDGED AND DECREED that:

1.     The terms of the foregoing Stipulation are hereby approved in their entirety and
incorporated herein as part of this Order.

2.      Pursuant to the Stipulation, Movant is entitled to relief from the automatic stay upon
default of Debtor, subject to the terms of the Stipulation.

                                                 By the Court:
     Date: October 15, 2018

                                                 RICHARD E. FEHLING, JUDGE
                                                 UNITED STATES BANKRUPTCY COURT

CC:
  Karina Velter, Attorney for Creditor, Manley Deas Kochalski LLC, P.O. Box 165028,
  Columbus, OH 43216-5028 (notified by ecf)

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107 (notified by ecf)




                                                 4
